DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NODA et al. (US 2010/0041211).
	Regarding claim 1, 10, 11, and 15, NODA teaches a silicon wafer semiconductor die 2 with a top and bottom largest planar surfaces and a thickness therebetween, and a material multilayer temporary die support structure layers 3, 4, and 5 in figure 1a, or all layers 2-6 and 9, in figure 1f (paras. 54 and 56) coupled to one of the largest planar surfaces, wherein the thickness of the die is less than 150 microns or less than 25 microns (para. 11) and the warpage of the die is prevented (para. 46), so is zero or essentially zero microns.  While NODA does not explicitly disclose warpage less than 200 microns, NODA teaches that the method reduces warpage so as to be an improvement over the already known prior art thickness of 150 microns (para. 3), where it would have been obvious to one of ordinary skill in the art at the time of the invention to produce warpage less than 200 microns because the range of the prior art overlaps that claimed (see MPEP 2144.05).  Additionally, while NODA does not explicitly disclose the range of die thickness is 0.1 microns to 125 microns, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a die having a thickness in the claimed range because the range disclosed by the prior art of less than 150 microns overlaps the claimed range (see MPEP 2144.05).  Additionally, with respect to the range of thicknesses claimed and the warpage claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a die with the claimed dimensions because changing the size or shape of a known prior art structure has been held per se obvious (MPEP 2144.04) and there is no indication that some unexpected occurrence is found in the claimed dimensions (See MPEP 2141; KSR).
	Regarding claims 2-4, 6-7, 13, and 18, it would have been obvious to one of ordinary skill in the art at the time of the invention to use sizes and shapes claimed because changing the size and shape of a prior art structure has been held per se obvious (MPEP 2144.04).
	Regarding claims 5, 12, and 16, NODA teaches that the support is removed at least by application of light (para. 6).
	Regarding claims 8-9, 14, and 19, NODA teaches a plurality of material temporary die support structures 3-6 and 9 coupled to a largest planar face of die 2 (figs. 1a-1f; para. 25).
	Regarding claim 17, NODA teaches bonding the semiconductor to a film substrate attached to a frame before removing the material (figs. 4a-4e; para. 64).
	Regarding claim 20, NODA teaches an adhesive material layer and a photothermal conversion layer over the adhesive layer of material (para. 57).

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
	Applicant argues that NODA does not teach a single semiconductor die.  NODA only discloses one semiconductor die.  It should be noted that a disclosure of plural dice would be a disclosure of a single die.
	Applicant argues that it would not have been obvious to include provide a semiconductor die on a die support, wherein the die is rectangular instead of circular as taught by NODA.  It has been held per se obvious to change the shape of a structure (MPEP 2144.04).  A disclosure of a circular laminate would render obvious a rectangular laminate as such a change in shape.


Conclusion                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745